                   Case: 1:20-cv-05682 Document #: 1-1 Filed: 09/24/20 Page 1 of 9 PageID #:4




                                                                                                                         null / ALL
                                                                                                     Transmittal Number: 22004038
Notice of Service of Process                                                                            Date Processed: 09/10/2020

Primary Contact:           Amanda Ratliff
                           Menard, Inc.
                           5101 Menard Dr
                           Eau Claire, WI 54703-9604

Electronic copy provided to:                   Andrew Akey
                                               Kacie Bertrand
                                               Ashley Aubart

Entity:                                       Menard, Inc.
                                              Entity ID Number 0033810
Entity Served:                                Menard, Inc
Title of Action:                              Mike Evon vs. Menard, Inc.
Document(s) Type:                             Summons/Complaint
Nature of Action:                             Personal Injury
Court/Agency:                                 Cook County Circuit Court, IL
Case/Reference No:                            2020L009082
Jurisdiction Served:                          Illinois
Date Served on CSC:                           09/10/2020
Answer or Appearance Due:                     30 Days
Originally Served On:                         CSC
How Served:                                   Personal Service
Sender Information:                           Olivia N. Schwartz
                                              312-782-2525

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com
                   Case: 1:20-cv-05682 Document #: 1-1 Filed: 09/24/20 Page 2 of 9 PageID #:5
 Return Date: No return date scheduled
 Hearing Date: No hearing scheduled
 Courtr.00m Number: No hearing scheduled
 Location: No hearing scheduled                                                                                  FILED
                                                                                                                 8/25/2020 11:33 AM
                                      IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS DOROTHY BROWN
                                          COUNTY DEP_ARTMENT, LAW DIVISION            CIRCUIT CLERK
                                                                         )                                       COOK COUNTY, IL
N
co                                                                      )                                        2020L009082
~             MIKE EVON,
CD                                                                                  T

~
o                              Plaiiitiff,                              )          ~         OL009082
N                     v.                                                               ESERVE:
Q                                                                           rPreiitice Hall Corp r/a for Menard, Inc.
              iVIENARD, INC.                                                           lai Stevenson Drive
                           Defendant.                                                 ield, IL 62703

                                                              SUMMONS
              To eacli defen. dant:

                      YOU ARE SUMMONED and required to file an atiswer to the complaint in this case, a copy of
              which is hereto attached, or otherwise file your appearance, and pay the required fee, in the office of the
              Clerk of this Court at Richard J. Daley Center, 50 W. Washington, Room 801, Chicago, Illinois 60602.

                      You niust file within 30 days after service of this sumnions, not counting the day of service.

                   IF YOU FAIL TO DO SO, A JUDGMENT BY DEFAULT MAY BE ENTERED AGAINST
              YOU FOR THE RELIEF REQUESTED IN THE C0N7PLAINT.

                       To the officer:

                      This summons must be returned by the officer or other person to whom it was given for service,
              with endorsement of service and fees, if aiiy, immediately after service. If sei-vice cannot be made, this
              summons shall be returned so endorsed. This summons may not be served later than 30 days after its date.
                      This sunimons may not be served later than 30 days after its date.
                                                                                             8/25/2020
                                                                 WITNESS:                                             .2020
                                                                 (Seal of Court)               ~L,y, r cp'

                                                                 Clerk of Court             '                +
                                                                 Date of service: ,         o~
                                                                                            -
                                                                 (To be inserted by officer           I rF~ th defendant
                                                                 or other person)                   X1 ~~

             NAME:                       Olivia N. Schwartz
             FIRM NO:                    24797
             Attorney for:               Plaintiff
             Address:                    60 W. Randolph Street, 4"' Floor
             City:                       Chicago, Illinois 60601


              Service by Facsimile Transmission will be accepted at:
              DOROTHY BROWN, CLERK OF THE CII2CUIT COURT OF COOK COUNTY, ILLIl\TOIS
           Case: 1:20-cv-05682 Document #: 1-1 Filed: 09/24/20 Page 3 of 9 PageID #:6
                                     12-Person Jury

                                                                                                       FILED
                                                                                                       8/25/2020 11:33 AM
                           IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS                               DOROTHY BROWN
                               COUNTY DEPARTMENT, LAW DIVISION                                         CIRCUIT CLERK
                                                                                                       COOK COUNTY, IL
                                                                                                      2020L009082
      MIKE EVON,
                                                                                                       10218586
                       Plaintiff,
                 V.                                                        No.: 2020L009082

      MENARD, INC.                                                         Jury Trial Desnanded
                 Defendant.

              NOW COMES Plaintiff, MIKE EVON, by and through his attorneys, KRALOVEC JAMBOIS &

      SCHWARTZ., and complaining of the Defendant, MENTARD, INC. (hereinafter "Menards"), and states as

      follows:

                 1.    On and prior to Febniary 13, 2019, the Defendant, Menards, was and still is a Wisconsin

      corporation doing business in Cook County, Illinois.

N                2.    At the aforesaid time and place, the Defendant, Menards, individually and/or by and through
co
O
~
O
0
J     its employees, servants, and/or agents, whether actual or apparent, owned, operated, supervised, managed,
O
N
O
N
      and/or maintained, or had a duty to own, operate, manage and/or maintain a certain premises, commoi-ily
~
a
M
(h    known as Menards located at 6851 W. 159"' Street in Tinley Park, Illinois.
O
N
0
N
              3.       At the aforesaid tnne and place, the Plaintiff, Mike Evon, was a lawful business invitee on the
t2~
N
co
      premises located at 6851 W. 159"' Street in Tinley Park, Illinois.
ui
~
a
0                4.    At the aforesaid time and place, and at all relevant times hereto, business invitees to Menards,
0
w
J
LL
      including Plaintiff, were encouraged to utilize and routinely utilized the front doors, designated with an"in"

      sign, to enter the store from the parking lot on 159`h Street.

                 5.     At the aforesaid time and place, and at all relevaiit times, the certain area just inside the

      aforementioned doors at the ingress of the Menards existed in a dangerous condition where the floor remauied

      saturated with an unnatural accumulation of liquid.




                                                             1
          Case: 1:20-cv-05682 Document #: 1-1 Filed: 09/24/20 Page 4 of 9 PageID #:7




             6.       On or about February 13, 2019, the Plaintiff. Mike Evon, entered into the aforeinentioned

N
co
     Menards store through the main customer entrance, and upon entering the store, was caused to fall on a certain
0
m
~    area of liquid on the floor and sustain severe and permanent injuries.
0
N
O
N            7.       Upon information and belief the certain area ofthe floor where Plaintiffwas caused to fall was

     known to the Defendant as a hazardous location where a nuinber ofprevious slip and fall accidents and injuries

     had occurred.

             8.       Upon information and belief, the Defendant by and through its employees, servants, and/or

     agents, whether actual or apparent, caused or coiitributed to causing the area of floor where Plaintiff fell to

     remain in a wet and unreasonably slippery condition.

             9.       Upon infonnation and belief, Defendant had actual and/or constructive notice of the unnatural

     accumulation of liquid that had built up in the specific area of the floor of its premises and that such unnatural

     accumulation could cause business invitees lawfully on the property to fall and become inj ured.

             10.      At all tnnes relevant herein, Defendant could reasonably expect that invitees on the preinises

     would not know of, nor would be able to discover or realize the danger of the unnatural accumulation of liquid

     in this area of the floor and that business invitees would have difficulty navigating the hazardous condition.

             11.      At all times relevant hereto, the Plaintiff, Mike Evon, exercised proper and ordinary care for

     1us own safety, healtli, and well-being.

             12.      At the aforesaid time and place, and at all relevant times, it was the dtity of the Defendant to

     inspect its premises, including the store floor, to ensure that umiatural accuinulations of liquid did not exist so

     as to prevent an unreasonable risk of harni and injury to invitees.

             13.      At the aforesaid time and place, and at all relevant times, it was the duty of the Defendant to

     maintain the property so as to prevent an unreasonable risk of hai-m and injury to invitees.




                                                             2
           Case: 1:20-cv-05682 Document #: 1-1 Filed: 09/24/20 Page 5 of 9 PageID #:8




              14.      At the aforesaid tune and place, and at all relevant times, it was the duty of the Defendant, by

~    and through it einployees and/or agents, whether actual or apparent, to refrain from causing an unnatural
O
0)
~    accumulation of liquid to exist upon the Defendants floor.
0
N
O
N             15.      At the aforesaid time and place, and at all relevant times, it was the duty of the Defendant to

     remove or prevent any unnatural accumulations of liquid, froin its premises so as to prevent injury to invitees

     lawfully on its property.

              15.      At all times relevant hereto, the Defendant had a duty to exercise ordinary care for the

     Plaintiff s safety.

              16.      In disregarding the aforenientioned duty, the Defendant, Menards, was then and there guilty of

     one or more of the following careless and negligent acts or omissions:

                       a.        Improperly operated, managed, maintained and controlled its premises in failing to
                                 properly maintain the aforementioned floor of the premises;

                       b.        Failed to adequately supervise the premises to insure that proper safety precautions
                                 and clean-up procedures were followed;

                       C.        Maintained an area that presented an um•easonable danger to the healtli and safety of
                                 the Plaintiff;

                       d.        Failed to warn the Plaintiff and other persons lawfully on said premises of the
                                 dangerous condition when Defendants knew or should have known in the exercise of
                                 ordinary care that said warning was necessary to prevent injury to the Plaintiff;

                       e.        Failed to provide a warning sign when they knew or reasoiiably should have known
                                 that the aforementioned condition created an unreasonable risk of harm to person
                                 lawfully entering the store;

                       f.        Failed to make a reasonable inspection of its preinises when it knew or in the exercise
                                 of ordinary care should have known that said inspection was necessary to prevent
                                 injury to the Plaintiff and others lawfully on said premises;

                       g.        Allowed the aforementioned premises to remain in a dangerously slippery condition,
                                 for an unreasonable length of time;

                       h.        Allowed liquid to accumulate to form a dangerous condition;

                                 Failed to adequately design the means of ingress and egress to the front door of the
                                 store;
           Case: 1:20-cv-05682 Document #: 1-1 Filed: 09/24/20 Page 6 of 9 PageID #:9




                      j.        Caused and/or created said unnatural accumulation of liquid to develop in the
~                               specific area of the store where Plaintiff was caused to slip and fall;
0
rn
~                     k.        Failed to train store workers to properly maintain the area in such a way tllat liquid
o                               would not accumulate on the floor;
N

                                Failed to train store workers in such a way as to not cause or contribute to the
                                unnatural accumulation of liquid on the floor of the entrance to said premises;

                      M.        Failed to place rubber mats, diy area carpet, or non-slip runner along the entrance of
                                the store, where it was known that liquid would unnaturally acciimulate;

                      n.        Invited their patrons, including the Plaintiff, to walk on said floor when they knew or
                                in the exercise of reasonable care should have known that it was unsafe and
                                dangerous to do so due to the unnatural accumulation of liquid on the floor near the
                                entrance of the store;

                      o.       Carelessly and negligently conducted their floor maintenance and cleaning in a
                               manner which increased the likelihood of individuals, including the Plaintiff, to slip
                               and fall on the unnatural accumulation of liquid near the store entrance;

                      P.        Was otlierwise careless and negligent in the operation of its premises.

             17.      As a direct and proximate result of the aforesaid careless and negligent acts of the Defendant,

     the Plaintiff, Mike Evon, sustained severe and permanent injuries, was required to seek extensive medical and

     surgical consultations and treatments, lost wages, suffered and will continue to suffer great pain, anguish and

     physical and inental suffering, and has expended and will in the future expend, great sums of money in

     attempts to be healed and cured of his maladies.

             WHEREFORE, the Plaintiff, Mike Evon, prays for a judgment against Defendant, Menard Inc. in such

     an amount as this Court's jurisdictional requisite as will fully and fairly compensate him for his losses, injuries,

     damages, as liereinabove alleged.




                                                              4
        Case: 1:20-cv-05682 Document #: 1-1 Filed: 09/24/20 Page 7 of 9 PageID #:10




                                                      Su

N
co
m
~    Olivia N. Schwartz                   One of the Attorne s for the P
o    KRALOVEC, JAMBOIS & SCHWARTZ                                      I
N    60 West Randolph Street, 4th Floor                              L
a    Chicago, Illinois 60601
~    Telephone:       (312) 782-2525
o    Facsimile:       (312) 855-0068
N    Finn No.         24797
N    E: oschwartzpkjs-law.com
     Case: 1:20-cv-05682 Document #: 1-1 Filed: 09/24/20 Page 8 of 9 PageID #:11




                      IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
                            COUNTY DEPARTMENT, LAW DIVISION


MIKE EVON,

                  Plaintiff,
         V.                                                             No..

MENARD, INC.                                                            Jurp Trial Denzanded
           Defendant.

                                         AFFIDAVIT OF DAMAGES
                                        SUPREIl4E COURT RULE 222

         The undersigned being first duly sworn upon oath, deposes and states that she is tlie attorney

representing the Plaintiff in the above entitled cause of action seeking money dainages or collection of taxes

and states that this cause of action does exceed $50,000.00.

                                                 CERTIFICATOIN
         Under penalties as provided by law pursuant to Section 1-109 of the Code of Civil Procedure, the
undersigned certifies that, at this time, the statements set forth in this instrument are true and correct to the best
of lier knowledge, infonnation, and belief.



                                                                    Subm
                                                                        .Z,




Olivia N. Schwartz                                    One of tlze Attorne, s for the
KRALOVEC, JAMBOIS & SCHWARTZ
60 West Randolph Street, 4th Floor
Chicago, Illinois 60601
Telephone:       (312) 782-2525
Facsunile:       (312) 855-0068
Firm No.         24797
E: oscliwartz@kjs-law.com




                                                          0
             Case: 1:20-cv-05682 Document #: 1-1 Filed: 09/24/20 Page 9 of 9 PageID #:12


     ~-

                            IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
                                  COUNTY DEPARTMENT, LAW DIVISION
(V
co
C.
m
C.
          MIKE EVON,
0
N
O
N                       Plaintiff,
2
¢               v.                                                 No•:    2020L009082
cn
CM

o         MENARD, INC.                                             Jury Trial Demanded
~                    Defendant.

                                                   JURY DEMAND
                                                                                         FILED
                                                                                         8/25/2020 11:33 AM
                                                                                         DOROTHY BROWN
                The undersigned hereby deinands a trial by jury.                         CIRCUIT CLERK
                                                                                         COOK COUNTY, IL
                                                                                         2020L009082




          Olivia N. Sehwartz
          KRALOVEC, JAMBOIS & SCHWARTZ
          60 West Randolph Street, 4th Floor
          Clucago, Illinois 60601
          Telephone:       (312) 782-2525
          Facsiinile:      (312) 855-0068
          Firm No.         24797
          E: oschwai-tz@,kis-law.com
